DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application 16/791,151 filed on 2/14/20 including claims 1-33, out of which claims 21-33 have been cancelled and remaining claims 1-20 are pending consideration..
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites limitations, which are already claimed in claim 1, the independent claim
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10 -12, 15, 18-19 is/are rejected under 35 U.S.C. 102a(1) as being  by anticipated by Becker (US 20080102749), henceforth, ‘749.
For claims 1 and 18, ‘749 discloses following limitations:
A method of notifying resource capability of a user equipment, the method comprising:
(‘749: [0146] the UE may for example indicate the IP multicast addresses of the MBMS bearers (bearer services) of a MBMS User Service it desires to receive to the BM-SC (Broadcast / Multicast Service center). In the subsequent signaling between the BM-SC and the UE, the UE is provided with the TMGIs (Temporary Mobile Group Identifier) of the indicated MBMS bearers. Further, in [0158], The RNC may thereby obtain the QoS constraints on all interfaces through which UEs have previously requested the service and may select for each of the interfaces (cells) an bearer combination that satisfies the respective QoS constraints. (Examiner’s note: UE indicates to Broadcast / Multicast Service centerIP multicast addresses of the MBMS bearers (bearer services) of a MBMS User Service it desires to receive , reads on the limitation.)
determining an event related to one or more multimedia multicast-broadcast service (MBMS) service of interest to the UE in receive only mode (ROM) session when a user equipment information related to MBMS service is not broadcasted by a serving cell after transmission of an interest indication for MBMS service to the serving cell wherein the event indicates one of: (a) the UE is not interested in the one or more MBMS service through the ROM session; and (b) the UE is not in reception of the one or more MBMS service through the ROM session; and 
(‘749: [0144] Next, MBMS activation 503 by a user is performed. By this process a subscriber joins a multicast group, i.e. the user indicates 403 to the network that he/she is willing to receive multicast mode data of a specific MBMS bearer service. [0160] A UE having announced its interest in a MBMS service will receive the MBMS notifications for the selected bearers in its cell and will start content data reception 510 from the selected bearers. Due to being informed on the bearer inter-relations by means of the MBMS User Service description, the UE may recognize whether "valid" bearer combination is provided, as explained above. [0162] By means of a leaving procedure the UE may terminate the reception of a MBMS multicast service (Reads on limitation: “not broadcasted”) . This MBMS multicast deactivation by the user is the process by which a subscriber leaves (stops being a member of) a multicast group, i.e. the user no longer wants to receive Multicast mode (Reads on “receive only mode”) data of a specific MBMS bearer . 
transmitting a ROM service interest indication for the one or more MBMS service through the ROM session corresponding to the determined event to the serving cell.
([0144] the user indicates 403 to the network that he/she is willing to receive multicast mode ( Reads on “reads on receive only mode”) data of a specific MBMS bearer service.	

For claim 18, A system for notifying resource capability of a user equipment, the system comprising: at least one processor configured to execute computer readable instructions to:
 (‘749:  [0069] Another embodiment of the invention provides a computer readable medium storing 
instructions that, when executed by a processor of a network entity, cause the network entity to provide 
a multicast or broadcast service to a mobile terminal via a radio access network of a mobile communication system. 
Rest of limitations are same as in claim 1.
	For claims 2 and 19, “749  discloses all limitations of subject matter, as applied to preceding claims 1 and 18 respectively,. In addition, ‘749 discloses following limitations”
	wherein the ROM service interest indication includes at least one of identity of the one or more MBMS service and interest of the UE indicating one of: (a) the UE is not interested in the one or more MBMS service through the ROM session; and (b) the UE is not in reception of the one or more MBMS service through the ROM session.
	(‘0749: [0162] By means of a leaving procedure the UE may terminate the reception of a MBMS multicast service. This MBMS multicast deactivation by the user is the process by which a subscriber leaves (stops being a member of) a multicast group, i.e. the user no longer wants to receive Multicast mode data of a specific MBMS bearer service.
	For claim 10, “749  discloses all limitations of subject matter, as applied to preceding claim 1 respectively,. In addition, ‘749 discloses following limitations:
	determining a priority of the one or more MBMS services through the ROM sessions; and transmitting information indicative of the determined priority in conjunction with the ROM service interest indication.
	(‘749: [0144] Next, MBMS activation 503 by a user is performed. By this process a subscriber joins a multicast group, i.e. the user indicates 403 to the network that he/she is willing to receive multicast mode  (Reads on “ROM”) data of a specific MBMS bearer service.[0150]the forwarding state of this stream/bearer is specified in this list. Priority The priority of the MBMS Bearer.)

	For claim 11, “749  discloses all limitations of subject matter, as applied to preceding claim 1 and 10,. In 
addition, ‘749 discloses following limitations:
	wherein the priority is determined based on at least one of: a predefined settings, a user-input, one or 
more services received by the UE. performance measurement of the UE, and optimal performance criteria of the UE.	(‘749: [0144] Next, MBMS activation 503 by a user is performed. By this process a subscriber joins a multicast group, i.e. the user indicates 403 to the network that he/she is willing to receive multicast mode  (Reads on “ROM”) data of a specific MBMS bearer service.[0150]the forwarding state of this stream/bearer is specified in this list. Priority The priority of the MBMS Bearer.)

For claim 12, “749  discloses all limitations of subject matter, as applied to preceding claim 1 and 10-11,. In addition, ‘749 discloses following limitations:
wherein the determined priority indicates one of: 
(a) the UE is not interested in the one or more MBMS through the ROM session; and 
(b) the UE is interested in the one or more MBMS through the ROM session. 
(‘749: [0144] Next, MBMS activation 503 by a user is performed. By this process a subscriber joins a multicast group, i.e. the user indicates 403 to the network that he/she is willing to receive multicast mode  (Reads on interest in MBMS through “ROM”) data of a specific MBMS bearer service.[0150]the forwarding state of this stream/bearer is specified in this list. Priority The priority of the MBMS Bearer.)

For claim 15, ’749 discloses all limitations of subject matter, as applied to preceding claim 1, In addition, ‘749 discloses following limitation 
determining the one or more MBMS of interest in the ROM session when one of: (a) the UE is in reception of at least one MBMS in the ROM session and (b) the UE is not in reception of the none or more MBMS through the ROM session.
(‘749: [0144] Next, MBMS activation 503 by a user is performed. By this process a subscriber joins a 
multicast group, i.e. the user indicates 403 to the network that he/she is willing to receive multicast mode data of a specific MBMS bearer service. [0160] A UE having announced its interest in a MBMS service will receive the MBMS notifications for the selected bearers in its cell and will start content data reception 510 from the selected bearers.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102, if the differences between the
 claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘749, as applied to preceding claims 1 and 18 respectively  above, in view of Rico Alvarino et al (US 20190246244), henceforth, ‘244.
For claims 3 and 20,  ‘749 discloses all limitations of subject matter, as applied to preceding claims 1 and 19 respectively, with the exception of following claims which are disclosed by ‘244, as follows:
wherein transmitting the ROM service interest indication comprises: adding a ROM service field in a MBMS interest indication message to identify at least one of the ROM service interest indication and a list of carrier frequencies supporting the one or more MBMS service through the ROM session; 
(‘244: [0066]---the MBMS interest indication may be associated with information identifying a capability of the UE 120 with regard to one or more MBMS carrier numerologies. The MBMS interest indicator may include information identifying the bandwidth and/or numerology of the carrier over which the UE is receiving the MBMS 
ROM service.)
and triggering a procedure for sending the MBMS interest indication message with the ROM service field identifying at least one of the ROM service interest indication and the list of carrier frequencies.
(‘244: see claim 12, wherein transmitting the information identifying the capability or the interest 
indicator comprises initiating a tracking area update with regard to a network in association with the MBMS ROM session.)
It would have been obvious to a person of ordinary skill before the effective filing date of invention to 
have combined the limitations of ‘244 with those of ‘749 for the advantage of determining the numerology information for the MBMS ROM service.

For claim 4,  ‘749 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following claims which are disclosed by ‘244, as follows::
wherein the transmitting comprises:  26Atty. Dkt. No. 2557-003159-US adding an identifier in the MBMS interest indication message to 
identify a presence of at least one of the ROM service field in the MBMS interest indication message and the list of carrier frequencies. 
(‘244: [0066]---the MBMS interest indication may be associated with information identifying a capability of the UE 120 with regard to one or more MBMS carrier numerologies. The MBMS interest indicator may include information identifying the bandwidth and/or numerology of the carrier over which the UE is receiving the MBMS ROM service.)
It would have been obvious to a person of ordinary skill before the effective filing date of invention to have combined the limitations of ‘244 with those of ‘749 for the advantage of determining the numerology information for the MBMS ROM service.

For claim 5,  ‘749 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following claims which are disclosed by ‘244, as follows::
wherein the transmitting of the ROM service interest indication is based on a list of carrier frequencies supported by the serving cell to provide the one or more MBMS service through the ROM session. 
(‘244: [0065] As shown in FIG. 4, and by reference number 410, a UE 120 may configure an MBMS receive-
only mode (ROM) service. An MBMS ROM service is a service that may provide for a UE to receive data on an MBMS carrier without being authenticated with a public land mobile network (PLMN) associated with the MBMS carrier. ---. However, the MBMS carrier may use resources of the UE 120 (e.g., radio frequency resources, baseband resources, etc.), particularly in a case wherein the MBMS carrier is associated with a numerology that is associated with a higher baseband processing burden..)
It would have been obvious to a person of ordinary skill before the effective filing date of invention to 
have combined the limitations of ‘244 with those of ‘749 for the advantage of determining the numerology information for the MBMS ROM service.

For claim16,  ‘749 discloses all limitations of subject matter, as applied to preceding claim  1, with the exception of following claims which are disclosed by ‘244, as follows:
receiving a capability enquiry message from the serving cell in response to transmitting the ROM service interest indication; determining a capability of the UE in response to the capability enquiry message; and transmitting a capability message comprising information about the capability of the UE to the serving cell.
(‘244:  [0042] UE 120 may include means for determining a capability of the UE 120 relating to a carrier configuration of the UE 120; means for transmitting information identifying the capability; means for starting a multimedia multicast-broadcast service (MBMS) receive-only mode (ROM) session; means for reattaching to a network associated with the base station; means for transmitting an interest indicator associated with the MBMS ROM session; means for initiating a tracking area update with regard to a network in association with the MBMS ROM session; and/or the like.[0043] BS 110 may include means for receiving information identifying a capability of a UE relating to a carrier configuration of the UE; means for determining a configuration for communication with the UE based at least in part on the information identifying the capability; means for receiving an interest indicator associated with a MBMS ROM session of the UE.)
It would have been obvious to a person of ordinary skill before the effective filing date of invention to 
have combined the limitations of ‘244 with those of ‘749 for the advantage of determining the numerology 
information for the MBMS ROM service.

Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘749 in view ‘244, as applied to 
preceding claims 1 and 16 above, in view of FUJISHIRO et al (US 20190380078), henceforth, ‘078.
For claim 17,  ‘749 ion view of ‘244 discloses all limitations of subject matter, as applied to preceding claims  1 and 16, with the exception of following claims which are disclosed by ‘078, as follows:
 receiving the one or more MBMS through one of legacy MBMS channel and a unicast channel from the serving cell in response to transmitting the ROM service interest indication.
(‘078: [0205] To make sure the optimal RRC state control for FeMTC/eNB-IoT, the existing MBMS Interest Indication could be reused, i.e., with mbms-Priority, which was intended for mobility control in the legacy releases. For example, the eNB may or may not decide to release RRC Connection when it receives the UE's prioritization between SC-PTM and unicast. So, MBMS Interest Indication should be supported in FeMTC/eNB-IoT. 
It would have been obvious to a person of ordinary skill before the effective filing date of invention to 
have combined the limitations of ‘078 with those of ‘749 in view of ‘244 for the advantage of determining the numerology information for the MBMS ROM service.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose directly or indirectly following limitations in combination with rest of limitations of claims.
As recited by claim 6 (claims 7-9 depend  from claim 6);
	determining an interest of the UE in one or more legacy MBMS; and selectively transmitting at least one of legacy service interest indication about the interest of the UE in the one or more legacy MBMS service and the ROM service interest indication.
	As recited by claim 13;
	determining a priority of one or more legacy MBMS services; and determining the priority of one or more MBMS services through the ROM sessions relative to the priority of the one or more legacy MBMS services.
	As recited by claim 14;
	wherein the transmitting comprises:  28Atty. Dkt. No. 2557-003159-US adding a ROM service field in a MBMS interest indication message 
to identify at least one of the ROM service interest indication and a list of carrier frequencies supporting the one or 
more MBMS through the ROM session; extending a priority field in the MBMS interest indication message to 
indicate the priority of one or more MBMS services through the ROM sessions; and triggering a procedure for 
sending the MBMS interest indication message with the ROM service field and the extended priority field.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yi (US 20180035242) discloses A method and apparatus for communicating with a machine-type communication (MTC) user equipment (UE) in a wireless communication system is provided. A base station (BS) configures a first MTC transmission time interval (M-TTI) for a first UE and a second M-TTI for a second UE in a subband, and communicates with the first UE and the second UE in the subband by using the first M-TTI and the second M-TTI. In this case, the first UE and the second UE have different coverage enhancement (CE) level from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, george eng, can be reached at telephone number 571-2727495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a 
USPTOsupplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647